IN TI-[E SUPREME COURT OF TI-[E STATE OF DELAWAR_E

PATR_ICK SWIER, M.D. and
PATRICK SWIER, M.D., P.A.,
No. 332, 2016
Defendant Below,
Appellants,
Court Below - Superior Court
v. of the State of Delaware

PATR_ICIA A. MCLEOD,
C.A. No. S 12C-07-004
Plaintiff Below,
Appellee.

QO'JQO'>C¢O'JC»O'J€»O'?¢OD¢QDLO?¢O’>W?¢O'BCO¢

Subrnitted: February 15, 2017
Decided: February 23, 2017

Before STRINE, Chief]ustice; HOLLAND and VAUGHN, Justices.
.O_RM
This 23"' day of February 2017, the Court having considered this matter after
oral argument and on the briefs filed by the parties has determined that the final
judgment of the Superior Court should be affirmed on the basis of and for the reasons
assigned by the Superior Court in its opinion dated January 27, 2016.
NOW, THEREFORE, IT IS I-[EREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY TI-IE COURT:

C q x-"` t f'|
_M
{l{lstlce